UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6932


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEVIN LEON MORMON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:12-cr-00592-PWG-1; 8:16-cv-01146-PWG)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kevin Leon Mormon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Leon Mormon appeals the district court’s order construing his Fed. R. Civ.

P. 60(b) motion for relief from judgment as an unauthorized, successive 28 U.S.C. § 2255

(2012) motion and denying it on that basis. Our review of the record confirms that the

district court properly construed Mormon’s Rule 60(b) motion as a successive § 2255

motion over which it lacked jurisdiction because Mormon failed to obtain prefiling

authorization from this court. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h) (2012); United

States v. McRae, 793 F.3d 392, 397-400 (4th Cir. 2015). Accordingly, we affirm the district

court’s order. ∗

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Mormon’s notice of appeal and informal brief as an application to

file a second or successive § 2255 motion. Upon review, we find that Mormon’s claims

do not meet the relevant standard.       See 28 U.S.C. § 2255(h).     We therefore deny

authorization to file a successive § 2255 motion.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




       ∗
           We deny as unnecessary a certificate of appealability. McRae, 793 F.3d at 400.

                                             2